DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A (Fig.1-10C and 16A-16B) in the reply filed on 05/05/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 09/10/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference WO2017054060A1 was not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the belly region” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,7-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreckengost (USD177436S).

Regarding claim 1, Schreckengot teaches a beverage receptacle comprising (see annotated fig.1 of Schreckengost): 
a base having a perimeter (annotated fig.1 shows having base having a perimeter); 
an annular side wall projecting from the base (annotated fig.1 shows annular sidewall), wherein the side wall defines:
 a chamber portion where the side wall circumscribes the perimeter of the base and includes a hollow interior adapted to receive a liquid beverage, and wherein the side wall adjacent to the base is substantially circular (annotated fig. 1 shows a chamber created by the sidewall and creates a hollow interior capable of holding liquid and the sidewall adjacent to the base is substantially circular); 
a rim portion where the annular side wall terminates in a rim opposite the base and defines an opening aligned with the hollow interior of the chamber portion, and wherein the side wall at the rim portion has a substantially elliptical cross-section (annotated fig. 1 shows the rim portion where the sidewall terminates in the rim opposite of the base and defines an opening aligned with the hallow interior of the chamber portion and shows the rim having a substantially elliptical cross-section),
 a neck portion joining the rim portion and the chamber portion, wherein the neck portion has a smaller cross-sectional area than the rim portion at the rim (annotated fig.1 shows the neck portion joining the rim portion and the chamber portion and the neck portion will have a smaller cross-sectional area than rim portion since rim portion protrudes out further than neck portion); 
two user lip interfaces opposing and substantially symmetrical to one another integrated into the rim portion and part of the side wall (annotated fig. 1 shows two user lip interfaces opposing and substantially symmetrical to one another integrated into the rip portion and part of the sidewall), wherein each user lip interface includes: 
a terminus of the rim (see annotated fig.1 shows terminus); and 
a slope away from the longitudinal axis configured to guide a liquid beverage to the terminus upon tilting of the beverage receptacle (annotated fig.1 shows that each user lip slopes away from the longitudinal axis that is configured to guide liquid to the terminus when the receptacle is tilted); 
wherein the surface geometry of the annular side wall from the lip interfaces to the base is substantially sinusoidal (fig. 1 shows the sidewall form the lip interface to the base is substantially sinusoidal); and 
wherein the rim portion, including the two user lip interfaces, is adapted for a user to consume the liquid beverage while the user is in a reclined position (annotated fig.1 below shows the receptacle that can be configured to consume liquid beverage while the user is in a reclined position).
Annotated fig.1 of Schreckengost

    PNG
    media_image1.png
    565
    674
    media_image1.png
    Greyscale


Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein the side wall of the chamber portion transitions from the substantially circular cross-section at an enlarged belly region of the chamber to a substantially elliptical cross-section at a reduced cross-section area neck region located above the belly region (see annotated fig.1 above the sidewall of the chamber portion transitions from substantially circular cross section at an enlarged belly region of the chamber to elliptical cross-section at the reduced cross-section area neck region  locked above the belly region ).
Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein a topography of the rim portion varies for defining one or more peaks and one or more valleys (annotated fig.1 above shows the topography of the rim portion varies and creates peaks and valleys).

Regarding claim 8, the references as applied to claim 7 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein the terminus of each user lip interface is at a peak (annotated fig.1 above shows the terminus of each user lip is at a peak).

Regarding claim 9, the references as applied to claim 7 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein the rim portion includes two valleys opposing one another and located between the two user lip interfaces (annotated fig.1 above shows the two valleys created between two user lip interferences where the openings are)
Regarding claim 10, the references as applied to claim 7 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein a height of the one or more valleys relative to the base defines a maximum fill of the beverage receptacle (annotated fig.1 above shows the height of the valleys would be the indicator of the maximum fill of the beverage receptacle because if it was filled more it would spill over).

Regarding claim 11, the references as applied to claim 7 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein the one or more valleys have a shape which is generally sinusoidally concave (annotated fig. 1 above shows the valleys have a shape of generic sinusoidally concave).

Regarding claim 13, the references as applied to claim 2 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein the chamber portion angles away from the base at an angle of about 5 - 70 degrees relative to a vertical axis (annotated fig. 1 right below teaches where the chamber portion angles away from the base portion at about 5-70 degrees (represented by delta 3) from the base portion relative to the La axis similar to fig. 5 of applicants ); and wherein the chamber portion angles toward the longitudinal axis in a region between the belly and the neck region at an angle of about 5 - 30 degrees in right side elevational view (see annotated fig. 1 right below where delta 4 represents the angle of about 5-30 degrees relative to La ).

    PNG
    media_image2.png
    570
    603
    media_image2.png
    Greyscale


Regarding claim 14, the references as applied to claim 1 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein the wall adjacent each user lip interface angles away from the major axis at an angle of about 5 - 50 degrees (see annotated fig.1 that shows the angle represented by delta 5 that is between about 5-50 degrees ).



Regarding claim 15, the references as applied to claim 1 above discloses all the limitations substantially claimed. Schreckengost further teaches a method of drinking a beverage assuming a reclined position including tilting the receptacle of claim 1 to cause the liquid beverage to pass from the chamber portion to the user by way of the user interface portion (fig.1 shows the receptacle can be used to drink a beverage assuming a reclined posting such as tilting to cause the liquid beverage to pass from the chamber portion to be used by the lip interface portion).

Regarding claim 16, Schreckengost teaches A beverage receptacle comprising (see annotated fig.1 above): 
a base having a perimeter extending about a central axis (annotated fig.1 shows having base having a perimeter extending around the central axis); 
an annular side wall projecting from the base, wherein the annular side wall has a front surface generally facing the user, an opposed rear surface and right and left side surfaces which collectively define (see annotated fig. 1 above for annular sidewall projecting from base and has front surface and a rear surface opposite of front, right side surface and left side surface opposite of the right side): 
a chamber portion where the side wall circumscribes the perimeter of the base and includes a hollow interior adapted to receive a liquid beverage, and wherein the side wall adjacent to the base is substantially circular (annotated fig. 1 shows a chamber created by the sidewall and creates a hollow interior capable of holding liquid and the sidewall adjacent to the base is substantially circular); 
a rim portion located where the annular side wall terminates in a rim opposite the base, defining an opening aligned with the central axis, and wherein a front rim portion forms an end section of an ellipse in plan view, with the rim ellipse having a center aligned with the central axis and a major axis extending front to rear normal to the central axis (annotated fig. 1 shows the rim portion where the sidewall terminates in the rim opposite of the base and defines an opening aligned with the hallow interior of the chamber portion and shows the rim having a substantially elliptical cross-section), 
an enlarged cross-section belly portion located above the base (see annotated fig.1 above)
a reduced cross-section elliptical neck portion between the belly portion and the rim portion, wherein the neck portion has a smaller cross-sectional area than the rim portion ellipse (annotated fig.1 above shows the elliptical neck portion between the belly and rim portion and neck portion will have smaller cross-sectional area than the rim portion ellipse); and 
at least one user lip interface formed by the front rim portion, wherein the at least one user lip interface includes (see annotated fig. 1 above): 
a terminus of the rim (see annotated fig.1 above); and
 a sloped wall section extending away from the terminus of the rim and inclined relative to the major axis to guide a liquid beverage to the terminus of the rim upon tilting of the beverage receptacle (annotated fig.1 shows that each user lip slopes away from the longitudinal axis that is configured to guide liquid to the terminus when the receptacle is tilted); 
wherein the surface geometry of a front side wall portion, from the terminus to the base, is substantially sinusoidal in side view (fig. 1 shows the sidewall form the lip interface to the base is substantially sinusoidal).

Regarding claim 17, the references as applied to claim 16 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein, the enlarged cross-section belly portion is generally circular (annotated fig. 1 shows the belly portion is generally circular).

Regarding claim 18, the references as applied to claim 16 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein, cross-sections of the chamber portion, forms ellipses having a major axis length which progressively increases at least 20% from the elliptical neck portion to the rim (see annotated fig.1 above shows the chamber cross-section would form ellipses and have a major axis length that is progressively increases since the rim protrudes out from the neck as seen in fig.2).

Regarding claim 19, the references as applied to claim 18 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein, the cross-section of the chamber portion at the elliptical neck portion has a major axis to minor axis ratio that is less than 80% of the major axis to minor axis ratio of the rim ellipse (annotated fig.1 above shows the chamber portion and neck portion which will have major to minor axis that would be less than the ration of the major to the minor axis that the rim ellipse will create).

Regarding claim 20, the references as applied to claim 19 above discloses all the limitations substantially claimed. Schreckengost further teaches wherein a rim portion defines a rear rim portion which forms an end section of the rim ellipse spaced from the front ellipse section by a valley formed in the rim which is sinusoidal in shape in right side view (annotated fig.1 above shows the rim portion which is formed by the two user lip interfaces which have front and rear rim portion and are spaced apart by the valley formed in the rim section).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreckengost (USD177436).
Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Schreckengost does not teach wherein the substantially elliptical cross- section of the chamber portion and the rim portion have a length of a major axis about 1.2 times greater to about 3 times less than a length of a minor axis. However, Schreckengost discloses the general conditions of the claimed invention except for the express disclosure of the chamber portion and the rim portion have a length of a major axis about 1.2 times greater to about 3 times less than a length of a minor axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the chamber portion and the rim portion have a length of a major axis about 1.2 times greater to about 3 times less than a length of a minor axis, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, the references as applied to claim 1 above discloses all the limitations substantially claimed. Schreckengost does not teach wherein the chamber portion has a volume of about 200 mL to about 1000 mL. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volume of the chamber of Schreckengost to be between 200mL to 1000mL in order to hold the desired amount of liquid. To modify the chamber of Schreckengost into the claimed volume of chamber would entail a mere change in size of the components and yield only predictable results.    A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreckengost (USD177436) and further in view of Franco (US6755328B1).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Schreckengost does not teach wherein the beverage receptacle includes one or more handles that project outwardly away from the side wall and are located between the two user lip interfaces.
Franco does teach wherein the beverage receptacle includes one or more handles that project outwardly away from the side wall and are located between the two user lip interfaces (fig.3 and 4 shows handle 35 that projects outwardly away from the sidewall and located between two spouts 38 and 41). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receptacle disclosed by Schreckengost by adding the handle as disclosed by Franco in order to facilitate pouring of the liquid stored in the container easier since it would be easy to hold the receptacle by handle rather than grabbing the receptacle by the chamber portion.
Regarding claim 5, the references as applied to claim 4 above discloses all the limitations substantially claimed. Schreckengost as modified in claim4 further teaches wherein the two user lip interfaces are adapted so that when the beverage receptacle is tilted relative to a vertical axis, the liquid beverage forms a liquid radius tangent with a radius at the terminus before flowing over the rim at the user lip interface (annotated fig.1 above shows that two user lip interfaces can be capable to be tilted relative to a vertical axis so that liquid beverage forms a liquid radius tangent with the radius at terminus before flowing over the rim).
Schreckengost does not wherein the liquid radius is about 3 mm to about 30 mm. However, Schreckengost discloses the general conditions of the claimed invention except for the liquid radius is about 3 mm to about 30 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the liquid radius is about 3 mm to about 30 mm since the claimed values are merely an optimum or workable range and the liquid radius change on the amount of liquid present in the receptacle. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, the references as applied to claim 5 above discloses all the limitations substantially claimed. Schreckengost does teach wherein the chamber portion has a volume capacity to retaining the liquid beverage (annotated fig. 1 above shows the chamber that has a volume capacity to retain liquid). Schreckengost does not the liquid radius remains substantially constant during repeated tilting while about 30% or greater to about 70% or less of the volume capacity is consumed. However, Schreckengost discloses the general conditions of the claimed invention except for the express disclosure of the liquid radius remains substantially constant during repeated tilting while about 30% or greater to about 70% or less of the volume capacity is consumed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to hold the liquid radius remains substantially constant during repeated tilting while about 30% or greater to about 70% or less of the volume capacity is consumed, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735